 


109 HR 2196 IH: September 11th Assistance Clarification Act
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2196 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mrs. Maloney (for herself, Mr. Rangel, Mr. Hinchey, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide that Federal funds for the relief and revitalization of New York City after the September 11, 2001, terrorist attack shall not be subject to Federal taxation. 
 
 
1.Short titleThis Act may be cited as the September 11th Assistance Clarification Act. 
2.Exclusion from Federal taxation for certain amounts received for the relief and revitalization of New York City after the September 11, 2001, terrorist attack 
(a)In generalNo amount shall be includible in gross income under the Internal Revenue Code of 1986 which is paid (from funds referred to in subsection (b)) to any person as assistance on account of any property or business damaged by, and for economic revitalization directly related to, the terrorist attacks on the United States that occurred on September 11, 2001. 
(b)FundsThe funds referred to in this subsection are amounts appropriated by— 
(1)Public Law 107–206 under the heading DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, Community Planning and Development, 
(2)section 434 of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 2002 (Public Law 107–73), 
(3)amounts appropriated by Public Law 107–38 and designated by the President for community development block grant purposes, and 
(4)amounts appropriated by Public Law 107–117 for the Community Development Fund under the heading DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT, COMMUNITY PLANNING AND DEVELOPMENT, COMMUNITY DEVELOPMENT FUND. 
(c)Effective dateThis section shall apply to taxable years ending after September 11, 2001. 
(d)Waiver of limitationsIf the credit or refund of any overpayment of tax resulting from the application of this Act to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act. 
(e)Refunds with interestFor credits and refunds of overpayments of tax, see chapter 65 of the Internal Revenue Code of 1986. 
 
